DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

	On Pg. 10 to Pg. 11 of Applicant’s arguments, with regards to claim 1, Applicant argues the newly amended claims.
	Applicant’s Remarks have been considered, but are moot based on the new ground of rejection necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nadella et al. (US 2017/0181210), hereafter referred to as “Nadella”, in view of Kreuk (US 2008/0148386), hereafter referred to as “Kreuk”, in further view of Filfils et al. (US 2017/0064717), hereafter referred to as “Filfils”, in further view of Imai (US 2011/0292942), hereafter referred to as “Imai”, in further view of Leblond et al. (US 2016/0234186), hereafter referred to as “Leblond”.

Regarding claim 1, Nadella discloses:
	A method comprising:
adding (e.g. provisioning; [0016]) a new virtual private cloud (e.g. cloud WAN overlay; Fig, 1, Fig. 2; [0016]) to a multi-cloud environment (e.g. multiple different cloud computing networks; Fig. 1; [0016]), wherein the multi-cloud environment comprises a private network (Fig. 1) and a plurality of clouds (Fig. 1), wherein each cloud from the plurality of clouds comprises one or more virtual private clouds (Fig. 2), and wherein the plurality of clouds is provided by at least two cloud providers (Fig. 1, Fig. 2; [0016]), the one or more virtual private clouds being connected to the private network (Fig. 1) via respective virtual routers (Fig. 4) on the one or more virtual private clouds (Fig. 1, Fig. 2) and the private network (Fig. 4);
deploying, on the new virtual private cloud (Fig. 4, Fig. 5), a new virtual router (Fig. 4, Fig. 5) configured to route incoming and outgoing traffic for the new virtual private cloud (Fig. 4, Fig. 5).
Nadella also doesn’t teach: receiving from the new virtual router, topology information associated with the new virtual private cloud; identifying routes in the multi-cloud environment based on one or more paths computed based on the topology information, wherein the one or more paths are between the private network, at least one of the one or more virtual private clouds, and the new virtual private cloud on the multi-cloud environment. In an analogous art, Kreuk teaches:
receiving from the new virtual router, topology information associated with the new virtual private cloud (Fig. 3; [0018], “...Dynamic routing constructs routing tables automatically, based on information carried by dynamic routing protocols...;” [0025], “...virtual routers 140A, 140B, and 142 may provide dynamic routing control functions, to exchange network route and topology information...VPN A VPN data packets sent from router 110 through virtual router 140A to second router 115A have been inspected as described supra...Clouds VPN A and VPN B may be considered logical networks within MPLS network 100”);
identifying routes in the multi-cloud environment based the topology information associated with the new virtual private cloud, the routes providing one or more communication paths between the private network (e.g. PN B; Fig. 3), at least one of the one or more virtual private clouds (e.g. VPN B; Fig. 3), and the new virtual private cloud on the multi-cloud environment (e.g. VPN A: Fig. 3), wherein the identified routes are separate from the topology information (Fig. 3; [0018], “...Dynamic routing constructs routing tables automatically, based on information carried by dynamic routing protocols...;” [0025], “...virtual routers 140A, 140B, and 142 may provide dynamic routing control functions, to exchange network route and topology information...VPN A VPN data packets sent from router 110 through virtual router 140A to second router 115A have been inspected as described supra...Clouds VPN A and VPN B may be considered logical networks within MPLS network 100”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the cloud wan overlay network as taught by Nadella with the inclusion of the virtual routers providing dynamic routing control functions, to exchange network route and topology information as taught by Kreuk because data may be routed to the private network, to at least one of the of one or more virtual private clouds, and to the new virtual private cloud on the multi-cloud environment.
Nadella in view of Kreuk also doesn’t teach: the one or more virtual private clouds being connected to the private network via a segment routing domain; receiving, by the BGP controller and from the new virtual router, topology information associated with the new virtual private cloud; sending, by the BGP controller to the new router, routing information, the routing information comprising the routes, segment routing identifiers and segment routing policies associated with the multi-cloud environment; based on the routing information, providing interconnectivity via the segment routing domain, the respective routers, and the new router. In an analogous art, Filsfils teaches:
the one or more virtual private clouds being connected to the private network via a segment routing domain (e.g. segment conduit; [0026] to [0029]) and respective routers (e.g. provider edge (PE) network elements; [0028]);
receiving, by the BGP controller (e.g. network controller; Fig. 1) and from the new virtual router (e.g. network element 116a; 116i, 116m; Fig. 1), topology information associated with the new virtual private cloud (e.g. service provisioning data; [0042]);
sending, by the BGP controller (e.g. network controller; Fig. 1) to the new router (e.g. network element 116a; 116i, 116m; Fig. 1) and to the private network (Fig. 1) and the one or more virtual private clouds (Fig. 1), routing information, the routing information comprising the routes (e.g. segment routes; [0014]), segment routing identifiers (e.g. segment router identifier; [0014]) and segment routing policies associated with the multi-cloud environment ([0014]; [0032]; [0075]; [0077]);
based on the routing information (e.g. segment routes; [0014]), providing interconnectivity via the segment routing domain (e.g. segment conduit; [0026] to [0029]), the respective routers (e.g. network element 116a; 116i, 116m; Fig. 1), and the new router (e.g. network element 116a; 116i, 116m; Fig. 1, As a note, the multi-cloud environment and respective virtual routers are taught by Nadella.).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the cloud wan overlay network and the virtual routers providing dynamic routing control functions, to exchange network route and topology information as taught by Nadella and Kreuk with the inclusion of the sending by the network controller segment routing identifiers and the network element checking whether the packet matches any of the plurality of Policy-based Routing (PBR) policies as taught by Filsfils because segment routing aims to optimize, simplify, and improve the scalability of IP/MPLS based networks where it is a scheme where a network node steers a packet based on a list of instructions in the packet header.
Nadella in view of Kreuk and in further view of Filfils also doesn’t teach: wherein the new virtual router is pre-staged to automatically register upon deployment with a border gateway protocol (BGP) controller located outside of the new virtual private cloud; registering the new virtual router at the BGP controller based on the registration data received from the new virtual router. In an analogous art, Imai teaches:
wherein the new virtual router (e.g. virtual router; Abstract) is pre-staged to automatically register upon deployment with a border gateway protocol (BGP) controller (e.g. gateway; Abstract) located outside of the new virtual private cloud (e.g. data center; Abstract, “A router has a sending module that sends information to a data center connected with a wide-area-network when the router has been connected with the wide-area-network, the information being registered in the router beforehand and including information relating to an information-management-device that starts up a virtual machine and a virtual router, an opening module that acquires a protocol setting information from the data center and opens a channel leading to a gateway in the data center on the basis of the protocol setting information, and a communication module that acquires an address of the virtual router to be connected with the virtual machine which has been started up on the basis of the information relating to the information-management-device from the data center and communicates with the virtual router via the channel on the basis of the acquired address of the virtual router”)
registering the new virtual router (e.g. virtual router; Abstract) at the BGP controller (e.g. gateway; Abstract) based on the registration data received from the new virtual router (e.g. address of the virtual router; Abstract, “A router has a sending module that sends information to a data center connected with a wide-area-network when the router has been connected with the wide-area-network, the information being registered in the router beforehand and including information relating to an information-management-device that starts up a virtual machine and a virtual router, an opening module that acquires a protocol setting information from the data center and opens a channel leading to a gateway in the data center on the basis of the protocol setting information, and a communication module that acquires an address of the virtual router to be connected with the virtual machine which has been started up on the basis of the information relating to the information-management-device from the data center and communicates with the virtual router via the channel on the basis of the acquired address of the virtual router”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the cloud wan overlay network, the virtual routers providing dynamic routing control functions, to exchange network route and topology information, and the sending by the network controller segment routing identifiers and the network element checking whether the packet matches any of the plurality of Policy-based Routing (PBR) policies as taught by Nadella, Kreuk, and Filfils with the inclusion of the address of the virtual router being communicated via the channel leading to a gateway in the data center as taught by Imai because the address of the virtual router may be evaluated. 
Nadella in view of Kreuk in view of Filfils and in further view of Imai also doesn’t teach: receiving, from the new virtual router, topology information associated with the new virtual private cloud, the topology information representing at least a topology of the new virtual private cloud. In an analogous art, Leblond teaches: 
receiving, from the new virtual router, topology information associated with the new virtual private cloud, the topology information representing at least a topology of the new virtual private cloud ([0048]).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the cloud wan overlay network and the virtual routers providing dynamic routing control functions, to exchange network route and topology information and the sending by the network controller segment routing identifiers and the network element checking whether the packet matches any of the plurality of Policy-based Routing (PBR) policies and the sending by the network controller segment routing identifiers and the network element checking whether the packet matches any of the plurality of Policy-based Routing (PBR) policies and the address of the virtual router being communicated via the channel leading to a gateway in the data center as taught by Nadella, Kreuk, Filsfils, and Imai with the inclusion of the cloud querying the CASRM Virtual Private Cloud via a virtual network information request, in order to obtain information about the virtual network topology as taught by Leblond because the topology information may be evaluated.

Regarding claim 6, Nadella-Kreuk discloses the method of claim 4, however Filfils teaches:
based on the topology information ([0042]), computing, via the BGP controller (Fig. 1), the one or more communication paths between the private network, the one or more virtual private clouds, and the new virtual private cloud on the multi-cloud environment (e.g. Platinum, Gold, Silver, Bronze; [0016]), the one or more paths comprising a respective best path between the private network, the one or more virtual private clouds, and the new virtual private cloud (e.g. Platinum; [0016]), wherein the routes correspond to the respective best path ([0049]).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the cloud wan overlay network, and the virtual routers providing dynamic routing control functions, to exchange network route and topology information as taught by Nadella and Kreuk with the inclusion of the sending by the network controller segment routing identifiers and the network element checking whether the packet matches any of the plurality of Policy-based Routing (PBR) policies as taught by Filsfils because segment routing aims to optimize, simplify, and improve the scalability of IP/MPLS based networks where it is a scheme where a network node steers a packet based on a list of instructions in the packet header.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nadella et al. (US 2017/0181210) in view of Kreuk (US 2008/0148386), Filfils et al. (US 2017/0064717), Imai (US 2011/0292942), and Leblond et al. (US 2016/0234186), as applied to claim(s) 1 and 6, in further view of Thubert (US 2008/0228940), hereafter referred to as “Thubert”.

Regarding claim 2, Nadella-Kreuk-Filsfils-Imai-Leblond discloses the method of claim 1. Nadella in view of Kreuk, Filsfils, Imai, and in further view of Leblond also doesn’t teach: sending, by the BGP controller to an internet edge router deployed in the segment routing domain, the routing information associated with the multi-cloud environment, the routing information enabling the internet edge router to connect the private network, the one or more virtual private clouds, and the new virtual private cloud to the Internet. In an analogous art, Thubert teaches: 
sending, by the BGP controller (e.g. clusterhead; [0019]; [0021]) to an internet edge router (e.g. A41, A45, B41, and B43; [0019]; [0021]) deployed in the segment routing domain (e.g. subnet; [0026]; [0058]), the routing information (e.g. route information; [0021]) associated with the multi-cloud environment (e.g. first and second distinct tree topologies; [0014]), the routing information enabling the internet edge router to connect the private network, the one or more virtual private clouds, and the new virtual private cloud to the Internet (e.g. peer connections; [0021]).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the cloud wan overlay network, the virtual routers providing dynamic routing control functions, to exchange network route and topology information, and the sending by the network controller segment routing identifiers and the network element checking whether the packet matches any of the plurality of Policy-based Routing (PBR) policies, the address of the virtual router being communicated via the channel leading to a gateway in the data center, and the cloud querying the CASRM Virtual Private Cloud via a virtual network information request, in order to obtain information about the virtual network topology as taught by Nadella, Kreuk, Filsfils, Imai, and Leblond with the inclusion of peer routers under first and second distinct tree topologies communicating routing information to each other using BGP as taught by Thubert because peer routers may be reached this way.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nadella et al. (US 2017/0181210) in view of Kreuk (US 2008/0148386), Filfils et al. (US 2017/0064717), Imai (US 2011/0292942) and Leblond et al. (US 2016/0234186), as applied to claim(s) 1 and 6, in further view of Dujodwala et al. (US 2016/0191371), hereafter referred to as “Dujodwala”.

Regarding claim 3, Nadella-Kreuk-Filsfils-Imai-Leblond discloses the method of claim 1. Nadella in view of Kreuk, Filsfils, Imai, and in further view of Leblond also doesn’t teach: wherein the new virtual private cloud and the one or more virtual private clouds run one or more respective BGP agents. In an analogous art, Dujodwala teaches:
wherein the new virtual private cloud and the one or more virtual private clouds run one or more respective BGP agents (e.g. routing protocol daemon(s); [0021]).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the cloud wan overlay network, the virtual routers providing dynamic routing control functions, to exchange network route and topology information, and the sending by the network controller segment routing identifiers and the network element checking whether the packet matches any of the plurality of Policy-based Routing (PBR) policies and the address of the virtual router being communicated via the channel leading to a gateway in the data center and the cloud querying the CASRM Virtual Private Cloud via a virtual network information request, in order to obtain information about the virtual network topology as taught by Nadella, Kreuk, Filsfils, Imai, and Leblond with the inclusion of automatically configuring a virtual router as taught by Dujodwala because the virtual router may be made operable with the network.

Claim(s) 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nadella et al. (US 2017/0181210) in view of Kreuk (US 2008/0148386), Filfils et al. (US 2017/0064717), Imai (US 2011/0292942), and Leblond et al. (US 2016/0234186), as applied to claim(s) 1 and 6, in further view of Dawra et al. (Non-Patent Literature: “BGP Signaling of IPv6-Segment-Routing-based VPN Networks;” Published October 16, 2017), hereafter referred to as “Dawra”.

Regarding claim 4, Nadella-Kreuk-Filsfils-Imai-Leblond discloses the method of claim 1. Nadella in view of Kreuk, Filsfils, Imai, and in further view of Leblond also doesn’t teach: wherein the segment routing domain comprises an SRv6 overlay and the segment routing identifiers correspond to the respective virtual routers and the new virtual router, and wherein the respective virtual routers and the new virtual router comprise SRv6-capable nodes. In an analogous art, Dawra teaches: SRv6 overlay and SRv6-capable nodes (e.g. egress-PEs which supports SRv6-VPN advertises an SRv6-VPN SID with VPN routes and SRv6 based L3VPN overlay; Pg. 5).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the cloud wan overlay network, the virtual routers providing dynamic routing control functions, to exchange network route and topology information, and the sending by the network controller segment routing identifiers and the network element checking whether the packet matches any of the plurality of Policy-based Routing (PBR) policies and the address of the virtual router being communicated via the channel leading to a gateway in the data center and the cloud querying the CASRM Virtual Private Cloud via a virtual network information request, in order to obtain information about the virtual network topology as taught by Nadella, Kreuk, Filsfils, Imai, and Leblond with the inclusion of SRv6 overlay and SRv6-capable nodes as taught by Dawra because segment routing aims to optimize, simplify, and improve the scalability of IP/MPLS based networks where it is a scheme where a network node steers a packet based on a list of instructions in the packet header.

Regarding claim 5, Nadella-Kreuk-Filsfils-Imai-Leblond-Dawra discloses the method of claim 4, however Dawra teaches:
based on the segment routing identifiers, routing SRv6 traffic between at least two of the respective virtual routers or the new virtual router via the SRv6 overlay (e.g. egress-PEs which supports SRv6-VPN advertises an SRv6-VPN SID with VPN routes and SRv6 based L3VPN overlay and Ethernet Segment Identifier; Pg. 5; Pg. 13).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the cloud wan overlay network, the virtual routers providing dynamic routing control functions, to exchange network route and topology information, and the sending by the network controller segment routing identifiers and the network element checking whether the packet matches any of the plurality of Policy-based Routing (PBR) policies and the address of the virtual router being communicated via the channel leading to a gateway in the data center and the cloud querying the CASRM Virtual Private Cloud via a virtual network information request, in order to obtain information about the virtual network topology as taught by Nadella, Kreuk, Filsfils, Imai, and Leblond with the inclusion of SRv6 overlay and SRv6-capable nodes as taught by Dawra because segment routing aims to optimize, simplify, and improve the scalability of IP/MPLS based networks where it is a scheme where a network node steers a packet based on a list of instructions in the packet header.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nadella et al. (US 2017/0181210) in view of Kreuk (US 2008/0148386), Filfils et al. (US 2017/0064717), Imai (US 2011/0292942), and Leblond et al. (US 2016/0234186), as applied to claim(s) 1, and 6, in further view of Wood et al. (US 2018/0097725), hereafter referred to as “Wood”, in further view of Gredler et al. (US 2012/0224506), hereafter referred to as “Gredler”.

Regarding claim 7, Nadella-Kreuk-Filsfils-Imai-Leblond discloses the method of claim 1. Nadella in view of Kreuk, Filsfils, Imai, and in further view of Leblond also doesn’t teach: wherein the topology information is sent by the BGP controller via BGP Link-State Protocol (BGP-LS). In an analogous art, Wood teaches: 
wherein the topology information is sent by the BGP controller via BGP Link-State Protocol (BGP-LS) ([0215]).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the cloud wan overlay network, the virtual routers providing dynamic routing control functions, to exchange network route and topology information, and the sending by the network controller segment routing identifiers and the network element checking whether the packet matches any of the plurality of Policy-based Routing (PBR) policies and the address of the virtual router being communicated via the channel leading to a gateway in the data center and the cloud querying the CASRM Virtual Private Cloud via a virtual network information request, in order to obtain information about the virtual network topology as taught by Nadella, Kreuk, Filsfils, Imai, and Leblond with the inclusion of BGP Link-State Protocol as taught by Wood because it is a standard protocol.
Nadella in view of Kreuk, Filsfils, Imai, Leblond, and in further view of Wood also doesn’t teach: wherein the routing information is sent by the BGP controller via BGP Traffic Engineering (BGP-TE). In an analogous art, Gredler teaches:
wherein the routing information is sent by the BGP controller via BGP Traffic Engineering (BGP-TE) ([0066]).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the cloud wan overlay network, the virtual routers providing dynamic routing control functions, to exchange network route and topology information, and the sending by the network controller segment routing identifiers and the network element checking whether the packet matches any of the plurality of Policy-based Routing (PBR) policies and the address of the virtual router being communicated via the channel leading to a gateway in the data center and the cloud querying the CASRM Virtual Private Cloud via a virtual network information request, in order to obtain information about the virtual network topology as taught by Nadella, Kreuk, Filsfils, Imai, and Leblond with the inclusion of BGP Traffic Engineering (BGP-TE) as taught by Gredler because it is a standard protocol.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nadella et al. (US 2017/0181210) in view of Kreuk (US 2008/0148386), Filfils et al. (US 2017/0064717), Imai (US 2011/0292942), and Leblond et al. (US 2016/0234186) as applied to claim(s) 1 and 6, in further view of Gredler et al. (US 2012/0224506), in further view of Spinks (US 2017/0003994), hereafter referred to as “Spinks”.

Regarding claim 8, Nadella-Kreuk-Filsfils-Imai-Leblond discloses the method of claim 1. Nadella in view of Kreuk, Filsfils, Imai, and in further view of Leblond also doesn’t teach: wherein the routing information is sent by the BGP controller via BGP Traffic Engineering (BGP-TE). In an analogous art, Gredler teaches: 
wherein the routing information is sent by the BGP controller via BGP Traffic Engineering (BGP-TE) ([0066]).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the cloud wan overlay network, the virtual routers providing dynamic routing control functions, to exchange network route and topology information, and the sending by the network controller segment routing identifiers and the network element checking whether the packet matches any of the plurality of Policy-based Routing (PBR) policies and the address of the virtual router being communicated via the channel leading to a gateway in the data center and the cloud querying the CASRM Virtual Private Cloud via a virtual network information request, in order to obtain information about the virtual network topology as taught by Nadella, Kreuk, Filsfils, Imai, and Leblond with the inclusion of BGP Traffic Engineering (BGP-TE) as taught by Gredler because it is a standard protocol.
Nadella in view of Kreuk, Filsfils, Imai, Leblond, and in further view of Gredler also doesn’t teach: wherein the new virtual cloud is deployed on a cloud network associated with a cloud provider and the one or more virtual private clouds are hosted on one or more additional cloud networks associated with one or more additional cloud providers. In an analogous art, Spinks teaches:
wherein the new virtual cloud is deployed on a cloud network associated with a cloud provider and the one or more virtual private clouds are hosted on one or more additional cloud networks associated with one or more additional cloud providers (Abstract).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the cloud wan overlay network, the virtual routers providing dynamic routing control functions, to exchange network route and topology information, and the sending by the network controller segment routing identifiers and the network element checking whether the packet matches any of the plurality of Policy-based Routing (PBR) policies and the address of the virtual router being communicated via the channel leading to a gateway in the data center and the cloud querying the CASRM Virtual Private Cloud via a virtual network information request, in order to obtain information about the virtual network topology and BGP Traffic Engineering (BGP-TE) as taught by Nadella, Kreuk, Filsfils, Imai, Leblond, and Gredler with the inclusion of the VM agent component provided on the virtual machine, while in communication with a VM deployment service associated therewith, can be configured to detect an incoming configuration payload that corresponds to the selected one or more extension packages cataloged on the VM marketplace component in communication with the VM deployment service component employing the configuration payload, the VM agent component can initialize communication with the extension repository to retrieve the one or more extension packages for storage and installation onto the virtual machine and upon installing the one or more extension packages, the VM agent component can be configured to communicate a status report to the VM deployment service component for provision to an administrator as taught by Spinks because each extension package compliant to a standard configuration for standard installation to a virtual machine by a VM agent may be made available.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nadella et al. (US 2017/0181210) in view of Kreuk (US 2008/0148386) and Filfils et al. (US 2017/0064717), Imai (US 2011/0292942), and Leblond et al. (US 2016/0234186), as applied to claim(s) 1 and 6, in further view of Spinks (US 2017/0003994).

Regarding claim 9, Nadella-Kreuk-Filsfils-Imai-Leblond discloses the method of claim 1. Nadella in view of Kreuk, Filsfils, Imai, and in further view of Leblond also doesn’t teach: wherein the respective virtual routers and the new virtual router are deployed via respective virtual machines from cloud market places associated with one or more cloud providers hosting the one or more virtual private cloud and the new virtual private cloud. In an analogous art, Spinks teaches:
wherein the respective virtual routers and the new virtual router are deployed via respective virtual machines from cloud market places associated with one or more cloud providers hosting the one or more virtual private cloud and the new virtual private cloud (Abstract).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the cloud wan overlay network, the virtual routers providing dynamic routing control functions, to exchange network route and topology information, and the sending by the network controller segment routing identifiers and the network element checking whether the packet matches any of the plurality of Policy-based Routing (PBR) policies and the address of the virtual router being communicated via the channel leading to a gateway in the data center and the cloud querying the CASRM Virtual Private Cloud via a virtual network information request, in order to obtain information about the virtual network topology as taught by Nadella, Kreuk, Filsfils, Imai, and Leblond with the inclusion of the VM agent component provided on the virtual machine, while in communication with a VM deployment service associated therewith, can be configured to detect an incoming configuration payload that corresponds to the selected one or more extension packages cataloged on the VM marketplace component in communication with the VM deployment service component employing the configuration payload, the VM agent component can initialize communication with the extension repository to retrieve the one or more extension packages for storage and installation onto the virtual machine and upon installing the one or more extension packages, the VM agent component can be configured to communicate a status report to the VM deployment service component for provision to an administrator as taught by Spinks because each extension package compliant to a standard configuration for standard installation to a virtual machine by a VM agent may be made available.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nadella et al. (US 2017/0181210) in view of Kreuk (US 2008/0148386), Filfils et al. (US 2017/0064717), Imai (US 2011/0292942), and Leblond et al. (US 2016/0234186) as applied to claim(s) 1 and 6, in further view of Muller (US 2016/0191304), hereafter referred to as “Muller”.

Regarding claim 10, Nadella-Kreuk-Filsfils-Imai-Leblond discloses the method of claim 1, however Nadella teaches:
wherein adding the new virtual private cloud to the multi-cloud environment comprises adding the new virtual private cloud to one of the plurality of clouds (Fig, 1, Fig. 2). 
Nadella in view of Kreuk, Filsfils, Imai, and in further view of Leblond also doesn’t teach: wherein adding the new virtual private cloud to the multi-cloud environment triggers execution of a script or program configured to deploy the new virtual router on the new virtual private cloud. In an analogous art, Muller teaches:
wherein adding the new virtual private cloud to the multi-cloud environment triggers execution of a script or program configured to deploy the new virtual router on the new virtual private cloud ([0071], “...a periodically running script (e.g., a cron job) may query the network management unit for a list of network nodes that failed to transmit a heartbeat message in a pre-determined time and thus are deemed non-responsive. The script may then migrate, to other nodes, all virtual router instances residing on each non-responsive node...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the cloud wan overlay network, the virtual routers providing dynamic routing control functions, to exchange network route and topology information, and the sending by the network controller segment routing identifiers and the network element checking whether the packet matches any of the plurality of Policy-based Routing (PBR) policies and the address of the virtual router being communicated via the channel leading to a gateway in the data center and the cloud querying the CASRM Virtual Private Cloud via a virtual network information request, in order to obtain information about the virtual network topology as taught by Nadella, Kreuk, Filsfils, Imai, and Leblond with the inclusion of the periodically running script migrating to other nodes, all virtual router instances residing on each non-responsive node as taught by Muller because in order to perform failover.

Claim(s) 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nadella et al. (US 2017/0181210), in view of Kreuk (US 2008/0148386), in further view of Filfils et al. (US 2017/0064717), in further view of Imai (US 2011/0292942), in further view of Leblond et al. (US 2016/0234186).

Regarding claim 11, Nadella discloses:
A system comprising:
one or more processors ([0028]); and
at least one computer-readable storage medium (e.g. memory; [0028]) having stored therein instructions which, when executed by the one or more processors ([0028]), cause the system to:
add (e.g. provisioning; [0016]) a new virtual private cloud (e.g. cloud WAN overlay; Fig, 1, Fig. 2; [0016]) to a multi-cloud environment (e.g. multiple different cloud computing networks; Fig. 1; [0016]), wherein the multi-cloud environment comprises a private network (Fig. 1) and a plurality of clouds (Fig. 1), wherein each cloud from the plurality of clouds comprises one or more virtual private clouds (Fig. 2), and wherein the plurality of clouds is provided by at least two cloud providers (Fig. 1, Fig. 2; [0016]), the one or more virtual private clouds being connected to the private network (Fig. 1) via respective virtual routers (Fig. 4) on the one or more virtual private clouds (Fig. 1, Fig. 2) and the private network (Fig. 4);
in response to adding the new virtual private cloud, deploy, on the new virtual private cloud (Fig. 4, Fig. 5), a new virtual router (Fig. 4, Fig. 5) configured to route incoming and outgoing traffic for the new virtual private cloud (Fig. 4, Fig. 5). 
Nadella also doesn’t teach: receiving from the new virtual router, topology information associated with the new virtual private cloud; identifying routes in the multi-cloud environment based on one or more paths computed based on the topology information, wherein the one or more paths are between the private network, at least one of the one or more virtual private clouds, and the new virtual private cloud on the multi-cloud environment. In an analogous art, Kreuk teaches:
receiving from the new virtual router, topology information associated with the new virtual private cloud (Fig. 3; [0018], “...Dynamic routing constructs routing tables automatically, based on information carried by dynamic routing protocols...;” [0025], “...virtual routers 140A, 140B, and 142 may provide dynamic routing control functions, to exchange network route and topology information...VPN A VPN data packets sent from router 110 through virtual router 140A to second router 115A have been inspected as described supra...Clouds VPN A and VPN B may be considered logical networks within MPLS network 100”);
identifying routes in the multi-cloud environment based on the topology information associated with the virtual private cloud, the routes providing one or more communication paths between the private network (e.g. PN B; Fig. 3), at least one of the one or more virtual private clouds (e.g. VPN B; Fig. 3), and the new virtual private cloud on the multi-cloud environment (e.g. VPN A; Fig. 3), wherein the identified routes are separate from the topology information (Fig. 3; [0018], “...Dynamic routing constructs routing tables automatically, based on information carried by dynamic routing protocols...;” [0025], “...virtual routers 140A, 140B, and 142 may provide dynamic routing control functions, to exchange network route and topology information...VPN A VPN data packets sent from router 110 through virtual router 140A to second router 115A have been inspected as described supra...Clouds VPN A and VPN B may be considered logical networks within MPLS network 100”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the cloud wan overlay network as taught by Nadella with the inclusion of the virtual routers providing dynamic routing control functions, to exchange network route and topology information as taught by Kreuk because data may be routed to the private network, to at least one of the of one or more virtual private clouds, and to the new virtual private cloud on the multi-cloud environment.
Nadella in view of Kreuk also doesn’t teach: the one or more virtual private clouds being connected to the private network via a segment routing domain; receive, from the new virtual router, topology information associated with the new virtual private cloud; send, to the new virtual router, routing information for communicating across the multi-cloud environment, the routing information comprising the routes, segment routing identifiers and segment routing policies associated with the multi-cloud environment. In an analogous art, Filsfils teaches:
the one or more virtual private clouds being connected to the private network via a segment routing domain (e.g. segment conduit; [0026] to [0029]) and respective routers (e.g. provider edge (PE) network elements; [0028]);
receive from the new virtual router (e.g. network element 116a; 116i, 116m; Fig. 1), topology information associated with the new virtual private cloud (e.g. service provisioning data; [0042]);
send to the new router (e.g. network element 116a; 116i, 116m; Fig. 1) and to the private network (Fig. 1) and the one or more virtual private clouds (Fig. 1), routing information, the routing information comprising the routes (e.g. segment routes; [0014]), segment routing identifiers (e.g. segment router identifier; [0014]) and segment routing policies associated with the multi-cloud environment ([0014]; [0032]; [0075]; [0077]);
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the cloud wan overlay network and the virtual routers providing dynamic routing control functions, to exchange network route and topology information as taught by Nadella and Kreuk with the inclusion of the sending by the network controller segment routing identifiers and the network element checking whether the packet matches any of the plurality of Policy-based Routing (PBR) policies as taught by Filsfils because segment routing aims to optimize, simplify, and improve the scalability of IP/MPLS based networks where it is a scheme where a network node steers a packet based on a list of instructions in the packet header.
Nadella in view of Kreuk in view of Filfils also doesn’t teach: wherein the new virtual router is pre-staged to automatically register upon deployment with a border gateway protocol (BGP) controller located outside of the new virtual private cloud. In an analogous art, Imai teaches:
wherein the new virtual router (e.g. virtual router; Abstract) is pre-staged to automatically register upon deployment with a border gateway protocol (BGP) controller (e.g. gateway; Abstract) located outside of the new virtual private cloud (e.g. data center; [0033], “A router has a sending module that sends information to a data center connected with a wide-area-network when the router has been connected with the wide-area-network, the information being registered in the router beforehand and including information relating to an information-management-device that starts up a virtual machine and a virtual router, an opening module that acquires a protocol setting information from the data center and opens a channel leading to a gateway in the data center on the basis of the protocol setting information, and a communication module that acquires an address of the virtual router to be connected with the virtual machine which has been started up on the basis of the information relating to the information-management-device from the data center and communicates with the virtual router via the channel on the basis of the acquired address of the virtual router”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the cloud wan overlay network, the virtual routers providing dynamic routing control functions, to exchange network route and topology information, and the sending by the network controller segment routing identifiers and the network element checking whether the packet matches any of the plurality of Policy-based Routing (PBR) policies as taught by Nadella, Kreuk, and Filfils with the inclusion of the address of the virtual router being communicated via the channel leading to a gateway in the data center as taught by Imai because the registration information may be evaluated.
Nadella in view of Kreuk, Filfils, and in further view of Imai also doesn’t teach: receiving, from the new virtual router, topology information associated with the new virtual private cloud, the topology information representing at least a topology of the new virtual private cloud. In an analogous art, Leblond teaches: 
receiving, from the new virtual router, topology information associated with the new virtual private cloud, the topology information representing at least a topology of the new virtual private cloud ([0048]).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the cloud wan overlay network and the virtual routers providing dynamic routing control functions, to exchange network route and topology information and the sending by the network controller segment routing identifiers and the network element checking whether the packet matches any of the plurality of Policy-based Routing (PBR) policies and the sending by the network controller segment routing identifiers and the network element checking whether the packet matches any of the plurality of Policy-based Routing (PBR) policies and the address of the virtual router being communicated via the channel leading to a gateway in the data center as taught by Nadella, Kreuk, Filsfils, and Imai with the inclusion of the cloud querying the CASRM Virtual Private Cloud via a virtual network information request, in order to obtain information about the virtual network topology as taught by Leblond because the topology information may be evaluated.

Regarding claim 17, Nadella discloses:
	A non-transitory computer-readable storage medium comprising: 
instructions stored therein instructions which, when executed by one or more processors, cause the one or more processors to:
add (e.g. provisioning; [0016]) a new virtual private cloud (e.g. cloud WAN overlay; Fig, 1, Fig. 2; [0016]) to a multi-cloud environment (e.g. multiple different cloud computing networks; Fig. 1; [0016]), wherein the multi-cloud environment comprises a private network (Fig. 1) and a plurality of clouds (Fig. 1), wherein each cloud from the plurality of clouds comprises one or more virtual private clouds (Fig. 2), and wherein the plurality of clouds is provided by at least two cloud providers (Fig. 1, Fig. 2; [0016]), the one or more virtual private clouds being connected to the private network (Fig. 1) via respective virtual routers (Fig. 4) on the one or more virtual private clouds (Fig. 1, Fig. 2) and the private network (Fig. 4);
in response to adding the new virtual private cloud, deploy, on the new virtual private cloud (Fig. 4, Fig. 5), a new virtual router (Fig. 4, Fig. 5) configured to route incoming and outgoing traffic for the new virtual private cloud (Fig. 4, Fig. 5).
Nadella also doesn’t teach: receiving from the new virtual router, topology information associated with the new virtual private cloud; identifying routes in the multi-cloud environment based on one or more paths computed based on the topology information, wherein the one or more paths are between the private network, at least one of the one or more virtual private clouds, and the new virtual private cloud on the multi-cloud environment. In an analogous art, Kreuk teaches:
receiving from the new virtual router, topology information associated with the new virtual private cloud (Fig. 3; [0018], “...Dynamic routing constructs routing tables automatically, based on information carried by dynamic routing protocols...;” [0025], “...virtual routers 140A, 140B, and 142 may provide dynamic routing control functions, to exchange network route and topology information...VPN A VPN data packets sent from router 110 through virtual router 140A to second router 115A have been inspected as described supra...Clouds VPN A and VPN B may be considered logical networks within MPLS network 100”);
identifying routes in the multi-cloud environment based on the topology information associated with the new virtual private cloud, the routes providing one or more communication paths computed based on the topology information, wherein the one or more paths are between the private network (e.g. PN B; Fig. 3), at least one of the one or more virtual private clouds (e.g. VPN B; Fig. 3), and the new virtual private cloud on the multi-cloud environment (e.g. VPN A; Fig. 3), wherein the identified routes are separate from the topology information [0018], “...Dynamic routing constructs routing tables automatically, based on information carried by dynamic routing protocols...;” [0025], “...virtual routers 140A, 140B, and 142 may provide dynamic routing control functions, to exchange network route and topology information...VPN A VPN data packets sent from router 110 through virtual router 140A to second router 115A have been inspected as described supra...Clouds VPN A and VPN B may be considered logical networks within MPLS network 100”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the cloud wan overlay network as taught by Nadella with the inclusion of the virtual routers providing dynamic routing control functions, to exchange network route and topology information as taught by Kreuk because data may be routed to the private network, to at least one of the of one or more virtual private clouds, and to the new virtual private cloud on the multi-cloud environment.
Nadella in view of Kreuk also doesn’t teach: the one or more virtual private clouds being connected to the private network via a segment routing domain; receive, from the new virtual router, topology information associated with the new virtual private cloud; send, to the new virtual router, routing information for communicating across the multi-cloud environment, the routing information comprising the routes, segment routing identifiers and segment routing policies associated with the multi-cloud environment. In an analogous art, Filsfils teaches:
the one or more virtual private clouds being connected to the private network via a segment routing domain (e.g. segment conduit; [0026] to [0029]) and respective routers (e.g. provider edge (PE) network elements; [0028]);
receive from the new virtual router (e.g. network element 116a; 116i, 116m; Fig. 1), topology information associated with the new virtual private cloud (e.g. service provisioning data; [0042]);
send to the new router (e.g. network element 116a; 116i, 116m; Fig. 1) and to the private network (Fig. 1) and the one or more virtual private clouds (Fig. 1), routing information, the routing information comprising the routes (e.g. segment routes; [0014]), segment routing identifiers (e.g. segment router identifier; [0014]) and segment routing policies associated with the multi-cloud environment ([0014]; [0032]; [0075]; [0077]);
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the cloud wan overlay network and the virtual routers providing dynamic routing control functions, to exchange network route and topology information as taught by Nadella and Kreuk with the inclusion of the sending by the network controller segment routing identifiers and the network element checking whether the packet matches any of the plurality of Policy-based Routing (PBR) policies as taught by Filsfils because segment routing aims to optimize, simplify, and improve the scalability of IP/MPLS based networks where it is a scheme where a network node steers a packet based on a list of instructions in the packet header.
Nadella in view of Kreuk and in further view of Filfils also doesn’t teach: wherein the new virtual router is pre-staged to automatically register upon deployment with a border gateway protocol (BGP) controller located outside of the new virtual private cloud; register the new virtual router at the BGP controller based on the registration data received from the new virtual router. In an analogous art, Imai teaches:
wherein the new virtual router (e.g. virtual router; Abstract) is pre-staged to automatically register upon deployment with a border gateway protocol (BGP) controller (e.g. gateway; Abstract) located outside of the new virtual private cloud (e.g. data center; [0033], “A router has a sending module that sends information to a data center connected with a wide-area-network when the router has been connected with the wide-area-network, the information being registered in the router beforehand and including information relating to an information-management-device that starts up a virtual machine and a virtual router, an opening module that acquires a protocol setting information from the data center and opens a channel leading to a gateway in the data center on the basis of the protocol setting information, and a communication module that acquires an address of the virtual router to be connected with the virtual machine which has been started up on the basis of the information relating to the information-management-device from the data center and communicates with the virtual router via the channel on the basis of the acquired address of the virtual router”)
register the new virtual router (e.g. virtual router; Abstract) at the BGP controller (e.g. gateway; Abstract) based on the registration data received from the new virtual router (e.g. address of the virtual router; [0033], “A router has a sending module that sends information to a data center connected with a wide-area-network when the router has been connected with the wide-area-network, the information being registered in the router beforehand and including information relating to an information-management-device that starts up a virtual machine and a virtual router, an opening module that acquires a protocol setting information from the data center and opens a channel leading to a gateway in the data center on the basis of the protocol setting information, and a communication module that acquires an address of the virtual router to be connected with the virtual machine which has been started up on the basis of the information relating to the information-management-device from the data center and communicates with the virtual router via the channel on the basis of the acquired address of the virtual router”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the cloud wan overlay network, the virtual routers providing dynamic routing control functions, to exchange network route and topology information, and the sending by the network controller segment routing identifiers and the network element checking whether the packet matches any of the plurality of Policy-based Routing (PBR) policies as taught by Nadella, Kreuk, and Filfils with the inclusion of the address of the virtual router being communicated via the channel leading to a gateway in the data center as taught by Imai because the address of the virtual router may be evaluated.
Nadella in view of Kreuk, Filfils, and in further view of Imai also doesn’t teach: receiving, from the new virtual router, topology information associated with the new virtual private cloud, the topology information representing at least a topology of the new virtual private cloud. In an analogous art, Leblond teaches: 
receiving, from the new virtual router, topology information associated with the new virtual private cloud, the topology information representing at least a topology of the new virtual private cloud ([0048]).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the cloud wan overlay network and the virtual routers providing dynamic routing control functions, to exchange network route and topology information and the sending by the network controller segment routing identifiers and the network element checking whether the packet matches any of the plurality of Policy-based Routing (PBR) policies and the sending by the network controller segment routing identifiers and the network element checking whether the packet matches any of the plurality of Policy-based Routing (PBR) policies and router auto-configuration in a home network with a gateway that connects devices in the home to the Internet, which is separate from the home network and the address of the virtual router being communicated via the channel leading to a gateway in the data center as taught by Nadella, Kreuk, Filsfils, and Imai with the inclusion of the cloud querying the CASRM Virtual Private Cloud via a virtual network information request, in order to obtain information about the virtual network topology as taught by Leblond because the topology information may be evaluated.

Claim(s) 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nadella et al. (US 2017/0181210) in view of Kreuk (US 2008/0148386), Filfils et al. (US 2017/0064717), Imai (US 2011/0292942), and Leblond et al. (US 2016/0234186), as applied to claim(s) 11, and 17, in further view of Thubert (US 2008/0228940), hereafter referred to as “Thubert”.

Regarding claim 12, Nadella-Kreuk-Filsfils-Imai-Leblond discloses the method of claim 1. Nadella in view of Kreuk, Filsfils, Imai, and in further view of Leblond also doesn’t teach: sending, to an internet edge router deployed in the segment routing domain, the routing information associated with the multi-cloud environment, the routing information enabling the internet edge router to connect the private network, the one or more virtual private clouds, and the new virtual private cloud to the Internet. In an analogous art, Thubert teaches: 
sending, to an internet edge router (e.g. A41, A45, B41, and B43; [0019]; [0021]) deployed in the segment routing domain (e.g. subnet; [0026]; [0058]), the routing information (e.g. route information; [0021]) associated with the multi-cloud environment (e.g. first and second distinct tree topologies; [0014]), the routing information enabling the internet edge router to connect the private network, the one or more virtual private clouds, and the new virtual private cloud to the Internet (e.g. peer connections; [0021]).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the cloud wan overlay network, the virtual routers providing dynamic routing control functions, to exchange network route and topology information, and the sending by the network controller segment routing identifiers and the network element checking whether the packet matches any of the plurality of Policy-based Routing (PBR) policies and the address of the virtual router being communicated via the channel leading to a gateway in the data center and the cloud querying the CASRM Virtual Private Cloud via a virtual network information request, in order to obtain information about the virtual network topology as taught by Nadella, Kreuk, Filsfils, Imai, and Leblond with the inclusion of peer routers under first and second distinct tree topologies communicating routing information to each other using BGP as taught by Thubert because peer routers may be reached this way.

With regard to claim 18, the instant claim present additional limitation similar to those of claim 12 and are rejected for the similar reasons as presented with regard to claim 12.

Claim(s) 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nadella et al. (US 2017/0181210) in view of Kreuk (US 2008/0148386), Filfils et al. (US 2017/0064717), Imai (US 2011/0292942), and Leblond et al. (US 2016/0234186), as applied to claim(s) 11, and 17, in further view of Dawra et al. (Non-Patent Literature: “BGP Signaling of IPv6-Segment-Routing-based VPN Networks;” Published October 16, 2017), hereafter referred to as “Dawra”.

Regarding claim 13, Nadella-Kreuk-Filsfils-Imai-Leblond discloses the method of claim 1. Nadella in view of Kreuk, Filsfils, Imai, and in further view of Leblond also doesn’t teach: wherein the segment routing domain comprises an SRv6 overlay and the segment routing identifiers correspond to the respective virtual routers and the new virtual router, and wherein the respective virtual routers and the new virtual router comprise SRv6-capable nodes. In an analogous art, Dawra teaches: SRv6 overlay and SRv6-capable nodes (e.g. egress-PEs which supports SRv6-VPN advertises an SRv6-VPN SID with VPN routes and SRv6 based L3VPN overlay; Pg. 5).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the cloud wan overlay network, the virtual routers providing dynamic routing control functions, to exchange network route and topology information, and the sending by the network controller segment routing identifiers and the network element checking whether the packet matches any of the plurality of Policy-based Routing (PBR) policies and the address of the virtual router being communicated via the channel leading to a gateway in the data center and the cloud querying the CASRM Virtual Private Cloud via a virtual network information request, in order to obtain information about the virtual network topology as taught by Nadella, Kreuk, Filsfils, Imai, and Leblond with the inclusion of SRv6 overlay and SRv6-capable nodes as taught by Dawra because segment routing aims to optimize, simplify, and improve the scalability of IP/MPLS based networks where it is a scheme where a network node steers a packet based on a list of instructions in the packet header.

With regard to claim 19, the instant claim present additional limitation similar to those of claim 13 and are rejected for the similar reasons as presented with regard to claim 13.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nadella et al. (US 2017/0181210) in view of Kreuk (US 2008/0148386), Filfils et al. (US 2017/0064717), Imai (US 2011/0292942), and Leblond et al. (US 2016/0234186), as applied to claim(s) 11, and 17, in further view of Wohlert (US 2016/0373344), hereafter referred to as “Wohlert”.

Regarding claim 14, Nadella-Kreuk-Filsfils-Imai-Leblond discloses the method of claim 1. Nadella in view of Kreuk, Filsfils, Imai, and in further view of Leblond also doesn’t teach: based on the topology information, compute the one or more communication paths between the private network, the one or more virtual private clouds, and the new virtual private cloud on the multi-cloud environment, the one or more communication paths comprising a respective best path between the private network, the one or more virtual private clouds, and the new virtual private cloud, wherein the routes correspond to the respective best path. In an analogous art, Wohlert teaches:
based on the topology information, compute the one or more communication paths between the private network, the one or more virtual private clouds, and the new virtual private cloud on the multi-cloud environment, the one or more communication paths comprising a respective best path between the private network, the one or more virtual private clouds, and the new virtual private cloud, wherein the routes correspond to the respective best path ([0046]).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the cloud wan overlay network, the virtual routers providing dynamic routing control functions, to exchange network route and topology information, and the sending by the network controller segment routing identifiers and the network element checking whether the packet matches any of the plurality of Policy-based Routing (PBR) policies and the address of the virtual router being communicated via the channel leading to a gateway in the data center and the cloud querying the CASRM Virtual Private Cloud via a virtual network information request, in order to obtain information about the virtual network topology as taught by Nadella, Kreuk, Filsfils, Imai, and Leblond with the inclusion of path evaluator to evaluate the PRP parameters determined for a set of candidate paths and select one (or more) of the paths for routing packets between an ingress endpoint to an egress endpoint in the network as taught by Wohlert because the best path may be evaluated.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nadella et al. (US 2017/0181210) in view of Kreuk (US 2008/0148386), Filfils et al. (US 2017/0064717), Imai (US 2011/0292942), and Leblond et al. (US 2016/0234186), as applied to claim(s) 11 and 17, in further view of Wood et al. (US 2018/0097725), hereafter referred to as “Wood”.

Regarding claim 15, Nadella-Kreuk-Filsfils-Imai-Leblond discloses the method of claim 1. Nadella in view of Kreuk, Filsfils, Imai, and in further view of Leblond also doesn’t teach: wherein the topology information is sent by the BGP controller via BGP Link-State Protocol (BGP-LS). In an analogous art, Wood teaches: 
wherein the topology information is sent by the BGP controller via BGP Link-State Protocol (BGP-LS) and wherein the system comprises a BGP controller ([0215]).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the cloud wan overlay network, the virtual routers providing dynamic routing control functions, to exchange network route and topology information, and the sending by the network controller segment routing identifiers and the network element checking whether the packet matches any of the plurality of Policy-based Routing (PBR) policies and the address of the virtual router being communicated via the channel leading to a gateway in the data center and the cloud querying the CASRM Virtual Private Cloud via a virtual network information request, in order to obtain information about the virtual network topology as taught by Nadella, Kreuk, Filsfils, Imai, and Leblond with the inclusion of BGP Link-State Protocol as taught by Wood because it is a standard protocol.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nadella et al. (US 2017/0181210) in view of Kreuk (US 2008/0148386), Filfils et al. (US 2017/0064717), Imai (US 2011/0292942), and Leblond et al. (US 2016/0234186), as applied to claim(s) 11, and 17, in further view of Previdi et al. (Non-Patent Literature: “IPv6 Segment Routing Header (SRH);” Published March 13, 2017), hereafter referred to as “Previdi”.

Regarding claim 16, Nadella-Kreuk-Filsfils-Imai-Leblond discloses the method of claim 11. Nadella in view of Kreuk, Filsfils, Imai, and in further view of Leblond also doesn’t teach: implement, for SRv6 traffic in the multi-cloud environment, a particular SRv6 function which, upon the SRv6 traffic egressing a particular cloud in the multi-cloud environment, modifies an IPv6 source address associated with the SRv6 traffic to prevent reverse path forwarding (RPF) check failures, wherein the particular SRv6 function is applicable to at least one of an SRv6 End function, an SRv6 End.T function, and SRv6 End.X function, or one or more SRv6 proxy functions. In an analogous art, Previdi teaches:
implement, for SRv6 traffic in the multi-cloud environment, a particular SRv6 function which, upon the SRv6 traffic egressing a particular cloud in the multi-cloud environment, modifies an IPv6 source address associated with the SRv6 traffic to prevent reverse path forwarding (RPF) check failures, wherein the particular SRv6 function is applicable to at least one of an SRv6 End function, an SRv6 End.T function, and SRv6 End.X function, or one or more SRv6 proxy functions (Pg. 5; Pg. 17; Pg. 23).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the cloud wan overlay network, the virtual routers providing dynamic routing control functions, to exchange network route and topology information and the sending by the network controller segment routing identifiers and the network element checking whether the packet matches any of the plurality of Policy-based Routing (PBR) policies and the address of the virtual router being communicated via the channel leading to a gateway in the data center and the cloud querying the CASRM Virtual Private Cloud via a virtual network information request, in order to obtain information about the virtual network topology as taught by Nadella, Kreuk, Filsfils, Imai, and Leblond with the inclusion of SRv6 End.X function as taught by Previdi because segment routing aims to optimize, simplify, and improve the scalability of IP/MPLS based networks where it is a scheme where a network node steers a packet based on a list of instructions in the packet header and implementing a function based on segment routing is not an exception.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nadella et al. (US 2017/0181210) in view of Kreuk (US 2008/0148386), Filfils et al. (US 2017/0064717), Imai (US 2011/0292942), and Leblond et al. (US 2016/0234186), as applied to claim(s) 11, and 17, in further view of Muller (US 2016/0191304), hereafter referred to as “Muller”.

Regarding claim 20, Nadella-Kreuk-Filsfils-Imai-Leblond discloses the method of claim 1, however Nadella teaches:
wherein adding the new virtual private cloud to the multi-cloud environment comprises adding the new virtual private cloud to one of the plurality of clouds (Fig, 1, Fig. 2). 
Nadella in view of Kreuk, Filsfils, Imai, and in further view of Leblond also doesn’t teach: wherein adding the new virtual private cloud to the multi-cloud environment triggers execution of a script or program configured to deploy the new virtual router on the new virtual private cloud. In an analogous art, Muller teaches:
wherein adding the new virtual private cloud to the multi-cloud environment triggers execution of a script or program configured to deploy the new virtual router on the new virtual private cloud ([0071], “...a periodically running script (e.g., a cron job) may query the network management unit for a list of network nodes that failed to transmit a heartbeat message in a pre-determined time and thus are deemed non-responsive. The script may then migrate, to other nodes, all virtual router instances residing on each non-responsive node...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the cloud wan overlay network, the virtual routers providing dynamic routing control functions, to exchange network route and topology information, and the sending by the network controller segment routing identifiers and the network element checking whether the packet matches any of the plurality of Policy-based Routing (PBR) policies and the address of the virtual router being communicated via the channel leading to a gateway in the data center and the cloud querying the CASRM Virtual Private Cloud via a virtual network information request, in order to obtain information about the virtual network topology as taught by Nadella, Kreuk, Filsfils, Imai, and Leblond with the inclusion of the periodically running script migrating to other nodes, all virtual router instances residing on each non-responsive node as taught by Muller because in order to perform failover.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T DO whose telephone number is (571)272-7228.  The examiner can normally be reached on Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.T.D/Examiner, Art Unit 2444                                                                                                                                                                                           
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444